Citation Nr: 0332240	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  94-04 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Norman R. Zamboni, Attorney at 
Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




REMAND

On January 16, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
to have appropriate VA physicians express 
an opinion or opinions as to the 
following questions:  

A.  A VA pulmonologist, a psychiatrist, 
and an internist should review the claims 
folder (including all relevant history, 
complaints, findings, and diagnoses as 
recorded in the pertinent records) and 
express opinions as to the following 
questions:  

(1).  Is it as likely than not (as 
distinguished from mere possibility) that 
the veteran had a chronic, acquired 
psychiatric disorder, including post-
traumatic stress disorder; and if so, was 
it causally or etiologically related to 
service or was it related to any service-
connected disabilities?  If the answer is 
in the negative, this should be 
specifically stated for the record.  
However, if the veteran had a chronic, 
acquired psychiatric disorder, including 
post-traumatic stress disorder, and it 
was causally or etiologically related to 
service or was related to any service-
connected disabilities, did it cause or 
materially contribute to his death?  

It should be pointed out that at the time 
of the veteran's death, service 
connection was in effect for left ulnar 
osteomyelitis (rating decisions sheets in 
1949 and 1951 noted that the last 
evidence of active osteomyelitis was in 
September 1946 at time of a left ulnar 
bone graft), in addition to partial 
paralysis of the left median and ulnar 
nerves with Muscle Group VII involvement; 
left forearm shell fragment wound, Muscle 
Group VIII, with left ulnar fracture; and 
skin graft scars of the abdomen and right 
leg.

(2).  Is it as likely than not (as 
distinguished from mere possibility) that 
the veteran actually was addicted to, or 
dependent on, nicotine and, if so, did 
any nicotine addiction or nicotine 
dependence initially develop during 
service, versus preservice or post 
service?
	
(3).  If the veteran was addicted to, or 
dependent on, nicotine and it initially 
developed during service, is it as likely 
than not (as distinguished from mere 
possibility) that the veteran's lung 
disease was causally or etiologically 
related to service (versus other causes)?  
	
(4).  Is it as likely than not (as 
distinguished from mere possibility) that 
the veteran's bacteremia/septic shock, 
gastrointestinal bleeding/gastric ulcer, 
and lung disease were causally or 
etiologically related to military service 
or proximate thereto (i.e., what is the 
approximate date of onset of such 
disorders)?  Please comment on whether 
the veteran's gastrointestinal 
bleeding/gastric ulcer was related to 
alcohol abuse.  If the answer is in the 
negative, this should be specifically 
noted for the record.  If the answer is 
in the affirmative, was alcohol abuse 
related to service or any service-
connected disability?

(5).  Is it as likely than not (as 
distinguished from mere possibility) that 
the veteran's bacteremia/septic shock, 
gastrointestinal bleeding/gastric ulcer, 
and lung disease were related to any 
service-connected disabilities?  Please 
comment on whether the veteran's 
bacteremia/septic shock was related to 
the service-connected left ulnar 
osteomyelitis.  Was osteomyelitis an 
active process proximate to time of 
death?  

(6).  Is it as likely than not (as 
distinguished from mere possibility) that 
the veteran's service-connected 
disabilities, singularly or in 
combination, had a debilitating effect 
and materially accelerated death or 
materially rendered him less capable of 
resisting the effects of the 
bacteremia/septic shock and lung disease; 
or would eventual death have been 
anticipated irrespective of the service-
connected disabilities?  
	
(7).  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports.
	
(8).  A discussion of the facts and the 
medical principles involved will be of 
considerable assistance to the Board.  

Send the claims folder to the physicians 
for review.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




